ICJ_087_MaritimeDelimitation_QAT_BHR_1999-02-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIES
ET ORDONNANCES

1999
(I)

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREÏN

(QATAR c. BAHREIN)

ORDONNANCE DU 17 FEVRIER 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR ry. BAHRAIN)

ORDER OF 17 FEBRUARY 1999
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, ordonnance du 17 février 1999,
C.J. Recueil 1999, p. 3

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 17 February 1999,
1 C.J. Reports 1999, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 7 1 9

ISBN 92-1-070788-5

 

 

 
17 FÉVRIER 1999

ORDONNANCE

DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

MARITIME DELIMITATION AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR r. BAHRAIN)

17 FEBRUARY 1999

ORDER
COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
17 février
Rôle général
n° 87 17 février 1999

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDIAOU GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M HIGGINS,
MM.  PARRA-ARANGUREN, KOOIJMANS, REZEK, juges;
M. TORRES BERNARDEZ, juge ad hoc; M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 48 et 49 du Statut de la Cour et les articles 44, 49 et 50
de son Règlement,

Vu l'ordonnance en date du 30 mars 1998, par laquelle la Cour,
compte tenu des vues des Parties, a

«Fixfé] au 30 septembre 1998 la date d'expiration du délai pour le
dépôt par Qatar d'un rapport provisoire, aussi complet et précis que
possible, sur la question de l'authenticité de chacun des documents
mis en cause par Bahreïn dans l'instance;

Prescrit la présentation d’une réplique sur le fond par chacune des
Parties et décid/é] que la réplique de Qatar exposeralit] la position
4 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 17 II 99)

détaillée et définitive de cet Etat sur la question de l’authenticité de
chacun des documents mis en cause par Bahreïn, et que la réplique
de Bahreïn contiendralit] ses observations sur le rapport provisoire
de Qatar; et fixfé] au 30 mars 1999 la date d'expiration du délai
pour le dépôt de ces pièces»;

Considérant que, le 30 septembre 1998, Qatar, se référant à l’ordon-
nance sus-indiquée, a présenté un «Rapport provisoire» auquel étaient
notamment annexés quatre rapports d'expertise établis au cours de l'été
1998 et portant, pour ce qui est des deux premiers, sur la question de
l'authenticité matérielle des documents qatariens et, pour ce qui est des
deux derniers, sur celle de la cohérence, d’un point de vue historique, du
contenu de ces documents; que, dans ce Rapport, Qatar, après avoir
expliqué l’origine desdits documents et les motifs qui l'avaient incité à les
soumettre à la Cour, a exposé d’une part que, sur la question de l’authen-
ticité matérielle des documents, des divergences de vues étaient apparues
non seulement entre les experts des Parties mais aussi entre ses propres
experts, et d’autre part que, s'agissant des aspects historiques, les experts
qu’il avait consultés avaient estimé que les affirmations de Bahreïn ren-
fermaient des exagérations et des déformations des faits; et que, au terme
de son Rapport, Qatar a formulé les conclusions ci-après:

«Comme il est indiqué ci-dessus, après avoir reçu les différents
rapports d'expertise, et étant donné les vues divergentes exprimées
par les experts des Parties, Qatar a décidé de ne pas tenir compte,
aux fins de la présente affaire, des quatre-vingt-deux documents
contestés, de sorte que la Cour puisse examiner l'affaire au fond sans
rencontrer de nouvelles complications procédurales. Néanmoins,
Qatar n'accepte pas pour autant les déformations des faits histo-
riques effectuées par Bahreïn, ni la manière dont celui-ci a présenté,
en les exagérant, les effets que les documents contestés auraient sur la
thèse qatarienne»;

et considérant que, le jour même, le greffier a transmis une copie certifiée
conforme dudit Rapport et de ses annexes à l’agent de Bahreïn;

Considérant que, par une lettre avec annexes datée du 27 novembre
1998, agent de Bahreïn, se référant au «Rapport provisoire» de Qatar,
a fait tenir à la Cour une liste des quatre-vingt-deux documents mis en
cause par son gouvernement, ainsi que le texte de certaines observations
que celui-ci entendait présenter «sur l’insuffisance des explications de
Qatar»; et que, dans ladite lettre, l'agent s’est ainsi exprimé:

«Bahreïn n’est pas obligé, selon [l’Jordonnance [du 30 mars 1998],
de faire connaître ses observations sur ce Rapport avant la soumission
de sa réplique. Cependant, en raison de l’abandon effectif par Qatar
des documents incriminés à la suite de la preuve de l’inauthenticité
rapportée par Bahreïn, Bahreïn considère qu'il convient d'ores et déjà
de prendre acte de la situation créée par la teneur de ce rapport.
5 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 17 II 99}

Bien que l’ordonnance de la Cour prévoie que Qatar pourrait faire
connaître sa position définitive relative aux quatre-vingt-deux docu-
ments dans la réplique qu'il doit déposer avant le 30 mars 1999,
Qatar a d'ores et déjà pris une position qui est aussi «définitive»
qu'elle puisse être. Il n’y a, dès lors, plus place dans la réplique de
Qatar pour une définition complémentaire de la position de Qatar.
Le statut des documents déclarés explicitement comme inexistants ne
permet aucune amplification ou restriction ultérieures.

Il s'ensuit que Qatar ne pourra plus faire mention des quatre-
vingt-deux faux documents, qu’il n’invoquera le contenu de ces
documents pour aucun de ses arguments et que, d’une manière géné-
rale, le fond de l’affaire sera jugé par la Cour sans que les documents
soient pris en compte. (Une liste de ces documents ainsi exclus se
trouve en l’annexe 1 à la présente lettre.}»;

et considérant que copie de cette lettre et de ses annexes a dûment été
transmise à l'agent de Qatar par le greffier adjoint;

Considérant que, par lettre du 11 décembre 1998, l’agent de Qatar a
fait savoir à la Cour que son gouvernement

«prépar[ait] ... sa réplique sur le fond [mais que], compte tenu de ce
que, jusqu’au 30 septembre 1998, Qatar s’[était] essentiellement con-
sacré à la rédaction de son Rapport provisoire sur les documents mis
en cause par Bahreïn, il estim[ait] ne pas être en mesure d'achever
sa réplique pour le 30 mars 1999»

et demandait en conséquence «que la date d'expiration du délai pour le
dépôt d’une réplique par chacune des Parties soit reportée de deux mois,
soit au 30 mai 1999»; et considérant que le greffier, se référant au para-
graphe 3 de l’article 44 du Règlement de la Cour, a fait tenir copie de
cette lettre à l'agent de Bahreïn;

Considérant que, par lettre du 15 décembre 1998, l'agent de Qatar, se
référant à la lettre avec annexes, en date du 27 novembre 1998, de l’agent
de Bahreïn, a précisé ce qui suit:

«En énonçant dans son Rapport provisoire les résultats de son
expertise d'authenticité matérielle et de son expertise historique de
tous les documents en question et en indiquant sa décision de ne
tenir compte, aux fins de la présente affaire, d'aucun des documents
contestés, Qatar a en fait formulé sa position au sujet desdits docu-
ments avant l'expiration, le 30 mars 1999, du délai fixé par la Cour
dans son ordonnance. En renonçant effectivement à faire valoir les
documents en l’espèce, Qatar a entendu permettre à la Cour d’exa-
miner l'affaire au fond et aux Parties de préparer leurs répliques sans
autre complication de procédure supplémentaire» ;

et que, ayant contesté les termes utilisés par l’agent de Bahreïn dans sa
lettre, il a ainsi conclu:

6
6  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 17 II 99)

«Ainsi que Qatar l’a souligné dans son Rapport provisoire, il va
sans dire que s’il avait eu le moindre doute quant à l’authenticité des
documents considérés, il ne les aurait pas soumis en tant qu'éléments
de preuves en l’espèce. Pour qu'il n’y ait aucun malentendu sur ce
point, Qatar souhaite exprimer ici son regret de la situation qui en a
découlé et des inconvénients que cela a pu entraîner pour la Cour et
Bahreïn» ;

et considérant que copie de cette communication a dûment été transmise
à l'agent de Bahreïn par le greffier adjoint;

Considérant que, par lettre du 13 janvier 1999, l'agent de Bahreïn,
accusant réception des lettres, en date des 11 et 15 décembre 1998, de
l’agent de Qatar, a indiqué que son gouvernement avait «accueill[i] avec
satisfaction les regrets exprimés par Qatar au sujet de la situation résul-
tant de la soumission des faux documents» et que, s’agissant de la
demande de prorogation de délai présentée par celui-ci, sa position était
la suivante:

«Bahreïn ne voit aucune objection à ce que l’ordonnance de la
Cour du 30 mars 1998 soit modifiée de façon à accéder à la demande
de Qatar tendant à faire reporter la date d'expiration du délai pour
le dépôt des répliques. A cet égard, Bahreïn rappelle qu’au dernier
paragraphe de l’ordonnance la Cour a demandé à Qatar d'exposer,
dans sa réplique qui doit être déposée au plus tard le 30 mars 1999,
sa «position définitive» sur ces documents. Puisque Qatar dit avoir
«en fait formulé sa position au sujet desdits documents avant Pexpi-
ration ... du délai», à savoir qu’il renonce «à faire valoir les docu-
ments en l’espèce», Bahreïn prie respectueusement la Cour de s’assu-
rer que toute modification apportée au texte de son ordonnance tient
compte de ce fait nouveau»;

et considérant que copie de cette lettre a dûment été transmise à l'agent
de Qatar par le greffier adjoint;

Considérant que, par lettre du 1°" février 1999, l’agent de Qatar a noté
avec satisfaction que Bahreïn ne voyait pas d’objection à ce que la date
d'expiration du délai pour le dépôt des répliques soit reportée de deux
mois; qu’il a souligné que son gouvernement ne pouvait accepter que les
documents mis en cause par Bahreïn en l'instance soient qualifiés de
«faux»; que, se référant à la position adoptée par Qatar au sujet desdits
documents dans son Rapport provisoire du 30 septembre 1998, il a ajouté:

«C'est là la position définitive de Qatar. Qatar confirme par la
présente qu'il ne se fondera sur aucun de ces documents dans sa
réplique; et qu'il ne fera pas non plus de nouvelles observations
quant à leur authenticité. Dans sa réplique, Qatar traitera toutefois
des conséquences, en ce qui concerne les pièces de procédure précé-
demment déposées par lui, de la décision qu'il a prise de ne pas tenir
compte des documents contestés et il présentera un document aux
fins d'illustrer ces conséquences» ;
7 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 17 II 99)

et que, s'agissant de l'ordonnance à rendre par la Cour, il a indiqué que
son gouvernement était d’avis que «la question de la nature et du
contenu d’une telle ordonnance [était] du ressort de la Cour seule»; et
considérant que copie de cette lettre a dûment été transmise à l’agent de
Bahreïn par le greffier;

Compte tenu de la coïncidence de vues entre les Parties sur la question
du traitement à réserver aux documents contestés et de leur accord sur
celle de la prorogation du délai pour le dépôt des répliques,

Prend acte de la décision de Qatar de ne pas tenir compte, aux fins de
la présente affaire, des quatre-vingt-deux documents contestés par
Bahreïn ;

Décide que les répliques dont la présentation a été prescrite par l’ordon-
nance du 30 mars 1998 ne s’appuieront pas sur ces documents;

Reporte au 30 mai 1999 la date d'expiration du délai pour le dépôt des-
dites répliques;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-sept février mil neuf cent quatre-vingt-dix-neuf,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de l'Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
